The defendant was convicted of larceny from the house. The uncontradicted evidence for the State, although largely circumstantial, authorized the finding of the jury; and the accused introduced no evidence and made no statement to the jury. The verdict having been approved by the judge, and no error of law appearing (the motion for new trial containing only the general grounds), this court can not interfere.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                       DECIDED SEPTEMBER 15, 1942.